Case 1:21-cr-00347-TNM Document 19 Filed 09/03/21 Page 1of5

4

STEVEN P. SCHEFFLER, ESQ. #052121995
REYNOLDS & SCHEFFLER, LLC
1200 Mill Road, Suite C
PO Box 718
Northfield, NJ 08225
(609) 677-4577
Attorneys for Defendant, Robert Petrosh
UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA, ! FOR THE DISTRICT OF COLUMBIA
Plaintiff, | Case No.: 21-CR-00347(TNM)
v.
: NOTICE OF MOTION TO
ROBERT PETROSH, : CONTINUE AND TO EXCLUDE

' ‘TIME UNDER THE SPEEDY TRIAL
Defendant.: ACT AND MOTION TO CONTINUE
: STATUS HEARING

 

To: The Honorable J udge Trevor N. McFadden
US. District Court for the District of Columbia
333 Constitution Avenue NW
Washington, DC 20001
The Defendant hereby moves this Court for a 30-day continuance of the status conference
set for September 24, 2021, and to exclude the time within which the trial must commence under
the Speedy Trial Act, 18 U.S.C. § 3161 et seqg., on the basis that the ends of justice served by taking
such actions outweigh the best interest of the public and the defendant in a speedy trial pursuant to
the factors described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (it), and (iv) from the date the Defendant
enters an Order on this motion through and including the date of the next hearing. In support of its
motion, the Defendant states as follows:
FACTUAL BACKGROUND
Defendant is charged by information with violations of 18 U.S.C. § 1752(a)() and (2) and
40 U.S.C. § 510-4(e)(2)(D) and (G) that occurred at the United States Capitol on January 6, 2021.
The Defendant seeks a continuance for the following reasons: (1) the parties continue to engagein
ongoing plea negotiations and need a few more weeks to continue working; (2) the United States

continues to provide individualized discovery to Defendant as well as discovery generated from

other sources; aiid (3) defense counsel is recovering from a medical emergency and requires
Case 1:21-cr-00347-TNM Document 19 Filed 09/03/21 Page 2 of 5

additional time to review the discovery and to engage in ongoing plea negotiations. Prosecuting
counsel consents to, and affirmatively requests, this motion.

Since our last status conference, the defense counsel has continued to work with the United
States for defendant and engage in plea negotiations. Those negotiations have taken longer than
anticipated, however, the parties believe that progress is being made and anticipate moving those
discussions forward in the next thirty days.

As the Defendant well knows, the investigation and prosecution of the attack on the U.S.
Capitol (hereinafter the Capitol Attack), will likely be one of the largest in American history, both
in terms of the number of defendants prosecuted and the nature and volume of the evidence. This
investigation continues and the Defendant expects that additional individuals will be charged. As
the Capitol Attack investigation is still on-going, the number of charged defendants and the volume
of potentiaity discoverable materials will only continue to grow. Nevertheless, the Defendant is
aware of and takes seriously its obligations pursuant to Federal Rule of Criminal Procedure 16 and
Local Criminal Rule 5.l(a), the provisions of Brady v. Maryland, 373 U.S. 83, 87 (1963), Giglio
v. United States 405 U.S. 150, 153-54 (1972), and the Jencks Act, 18 U.S.C. § 3500. The
Government has already provided defense counsel with over 350 items of individualized discovery,
but anticipates producing more discovery, including surveillance footage of the defendant inside the
U.S. Capitol Building.

| ARGUMENT
Section 3161(h) of the Speedy Trial Act sets forth celiain periods of delay which the Court

must exclude from the computation of time within which a trial must commence. As is relevant

to this motion fer a continuance, pursuant to subsection (h)(7)(A), the Court must exclude:
Case 1::21-cr-00347-TNM Document 19 Filed 09/03/21 Page 3 of5

%

Any period of delay resulting from a continuance granted by any judge on his own
motion or at the request of the defendant or his counsel or at the request of the
attorney for the Government, if the judge granted such continuance on the basis of
his findings that the ends of justice served by taking such action outweigh the best
interest of the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A). This provision further requires the Court to set forth its reasons for

finding that that any ends-of-justice continuance is warranted. Jd. Subsection (h)(7)(B) sets forth

a non-exhaustive list factors that the Court must consider in determining whether to grant an ends-

of-justice continuance, including:

@

(it)

(iv)

Whether the failure to grant such a continuance in the proceeding would
be likely to make a continuation of such proceeding impossible, or result
in a miscarriage of justice.

V/hether the case is so unusual or so complex, due to the number of
defendants, the nature of the prosecution, or the existence of novel
questions of fact or law, that it is unreasonable to expect adequate
preparation for pretrial proceedings or for the trial itself within the time
limits established by this section.

Whether the failure to grant such a continuance in a case which, taken as a
whole, is not so unusual or so complex as to fall within clause (ii), would
dzny the defendant reasonable time to obtain counsel, would unreasonably
deny the defendant or the Government continuity of counsel, or would
deny counsel for the defendant or the attorney for the Government the
reasonable time necessary for effective preparation, taking into account
the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv). Importantly, "[i]n setting forth the statutory factors that

justify a continuance under subsection (h)(7), Congress twice recognized the importance of

adequate pretria: preparation time." Bloate v. United States, 559 U.S. 196, 197 (2010) (citing

§3161(h)(7)(B)Gi), (B)(iv)). Finally, an interests of justice finding is within the discretion of the

Court. See, e.g., United States v. Rojas-Contreras, 474 U.S. 231, 236 (1985); United States v.

Hernandez, 862 P.2d 17, 24 n.3 (2d Cir. 1988).
Case 1;21-cr-00347-TNM Document 19 Filed 09/03/21 Page 4 of 5

1

In this cise, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)
based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(MGd and (iv). As described above, the
Capitol Attack 's likely the most complex investigation ever prosecuted by the Department of
Justice. Moreover, the investigation is reactive and ongoing. The need for reasonable time to
organize, produce, and review voluminous discovery is among multiple pretrial preparation
grounds that Courts of Appeals have routinely held sufficient to grant continuances and exclude
the time under the Speedy Trial Act. See, e.g., United States v. Bikundi, 926 F.3d 761, 777-78
(D.C. Cir, 7019) (upholding ends-of-justice continuances totaling 18 months in two co-defendant
health care fraud and money laundering conspiracy case, in part because the District Court found
a need to "permit defense counsel and the government time to both produce discovely and review
discovery"). Thus, due to the number of individuals currently charged across the Capitol Attack
investigation and the nature of those charges, the on-going investigation of many other individuals, the
volume and nature of potentially discoverable materials, and the reasonable time necessary for
effective preparation by all parties taking into account the exercise of due diligence, the failure to
grant such a continuance would be likely to make a continuation of this proceeding impossible, or
result in a miscarriage of justice. Accordingly, the ends of justice served by granting a request for
a continuance outweigh the best interest of the public and Defendant in a speedy trial.

Moreover, the parties continue to engage in plea negotiations and believe that progress is
being made. Thus, the parties anticipate moving those discussions forward in the next thirty days.
Finally, defense counsel has indicated that he is currently recovering from a medical emergency
and requires additional time to review the discovery in this case in order to engage in further

plea negotiations. Defense counsel affirmatively requested that this motion be filed, and
 

 

Case 1:21-cr-00347-TNM Document 19 Filed 09/03/21 Page 5 of5

United States consents to the tolling of the Speedy Trial Act clock.
WHEREFORE, the Defendant respectfully requests that this Court grant the motion to continue the
Status Hearing set for September 24, 2021, for an additional 30 days from the date the Defendant enters an
Order on this motion through and including the date of the next hearing, and that the Court exclude the time
within which the trial must commence under the Speedy Trial Act, 18
US.C, § 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the best
interest of | the public and Defendant in a speedy trial pursuant to the factors described in 18 U.S.C. §
3161(h)(7)(A), (3), (ii), and (iv).
| Respectfully yours,
Law Offices of Reynolds & Scheffler, LLC
Attorneys for Defendant
/s/ Steven P. Scheffler
Steven P. Scheffler, Esquire
SPS/mr

Dictated not read
cc: Mr. Robert Petrosh

Dated: September 1, 2021

 
